DETAILED ACTION
This Final Office Action is in response to the application filed on 06/05/2017 and the Amendment and Remark filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	Previous rejection under 35 USC 101 is withdrawn in view of the Amendment and Remark filed on 12/17/2020. In particular, the examiner agrees that the feature regarding the “credential store” is specific to the operating environment of electronic wallet in which payment credentials are stored in an encrypted fashion that need to be decrypted prior to be used in transaction rather than a mere automated wallet that store payment information. As such, the amended feature meaningfully integrates the cited Judicial Exception into practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-13 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 recites “the first plurality of functions and the second plurality of functions are executable by functional modules on the communication device, wherein the first function and the second function are executed using a first functional module” and “executing the third function of the first plurality of functions using the first credential, wherein the third function is executed on a second functional module that is different than the first functional module”. However, the Original Disclosure shows no support for have a first functional module and a different second functional module that both executing function of the first plurality of function.
Claim 11 recites “the first plurality of functions and the second plurality of functions are executable by functional modules on the communication device, wherein the first function and the second function are executed using a first functional module” and “executing the third function of the first plurality of functions using the first credential, wherein the third function is executed on a second functional module that is different than the first functional module”. However, the Original Disclosure shows no support for have a first functional module and a different second functional module that both executing function of the first plurality of function.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-13 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 11 recites the limitation "the second function" in “wherein the first function and the second function are executed using a first functional module”.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether the aforementioned “second function” refers to the later introduced “second function of the second plurality of functions”.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 112 (a) have been considered but are moot because of the new ground of necessitated by amendment.

Applicant’s arguments, see Remark page 11-12, filed 12/17/2020, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3693